Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Graphics processing module in claim 17 (and dependent claims).
Layout processing system in claim 20.
Integrated circuit generation system in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Regarding claim 17 the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because under a broadest reasonable interpretation a “module” may be a software module.
Allowable Subject Matter
Claims 5-13, 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 2, 4, 14-15, 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Alyshev U.S. Patent/PG Publication 20110050687.
Regarding claim 1:
 A method (Alyshev [0123], claim 79 FIG. 13 shows an exemplary embodiment of a rendering system 1310 for implementing the processes described above. The rendering system 1310 typically exists within a host data processing system. Such systems include personal computer systems, mobile communications devices, personal digital assistants, media players, and any other device or system that provides computing and user interface functions for accessing, manipulating or otherwise interacting with information and application programs, typically including a processor, memory, 3D visual display and user input means such as keyboards, keypads, touch screens and pointing devices.) of rendering a stereoscopic image comprising a left image and a right image of a three-dimensional scene in a graphics processing module, the method comprising:  processing geometry in the scene to generate left data for use in displaying the left image and right data for use in displaying the right image (Alyshev [0128] It will be understood that the operation of the object type modules 1334 and rasteriser 1336 may be substantially identical to a conventional 2D rendering system. The data object types and parameters are interpreted by the 2D rendering system to influence the visual appearance of the display items, Exposing these same data object types and parameters for use within the 3D rules thus makes for an efficient system with relatively little modification to the 2D rendering system. Similarly, the conventional 2D rendering system processes the position coordinates of the data objects to determine the screen locations, and this same processing can be applied without modification to create left- and right-eye views of each display frame by applying appropriate offsets to the position coordinates in each view.).
 determining disparity between the left data and the right data based upon a comparison of the generated left data and the generated right data used in displaying the stereoscopic image (Alyshev  [0034], [0038] The stereoscopic 3D effects include lateral offsets in the X-direction of the X/Y display plane to be applied when rendering left- and right-eye copies of display items at respective screen locations, such that selected 2D display items may be perceived by a viewer as being displaced along a Z-axis perpendicular to said X/Y plane.).
 in response to identifying at least a portion of the left data and the right data as non-disparate, commonly processing a corresponding portion of the left image and the right image (Alyshev [0122] The rendering processes for left and right copies of a particular object may be substantially identical and need be done only once for both copies of the object.).
 and in response to identifying at least a portion of the left data and the right data as disparate, separately processing a corresponding portion of the left image and the right image (Alyshev [0122] Whilst the left and right copy rendering processes 620L-626L and 620R-626R are shown as separate, parallel processes in FIG. 6, it will be appreciated that this representation of the processing is schematic.).
Regarding claim 2:
 The method according to claim 1, has all of its limitations taught by Alyshev. Alyshev further teaches  wherein the left data comprises data for elements of geometry for the left image and the right data comprises data for elements of geometry for the right image (Alyshev [0032] It can be seen from the foregoing that stereoscopic 3D effects are applied selectively to 2D display items. Data objects corresponding to the display items are processed to generate a display of the display items. In processing the data objects, 3D effects rules are applied on the basis of parameters associated with the data objects. The 3D effects rules determine the display items to which 3D effects are to be applied and the nature of such effects (particularly, the z-axis displacement that is to be applied). The 2D display items are rendered on the display screen such that a first rendering of the display items may be presented for viewing by a right eye of a viewer of the display and a second rendering of the display items may be presented for viewing by a left eye of the viewer.).
Regarding claim 4:
 The method according to claim 1, has all of its limitations taught by Alyshev. Alyshev further teaches  wherein the at least a portion of the left data and the at least a portion of the right data relates to a corresponding group of pixels of the left image and the right image (Alyshev [0122] The rendering processes for left and right copies of a particular object may be substantially identical and need be done only once for both copies of the object.)(Alyshev [0086] The rendering system processes the display list as described above to generate the visible display items contained within a current display frame, taking account of any scale or other transformations. Displaying the information on a computer display ultimately involves the step of converting the data into a display frame comprising a set of colour values corresponding to each pixel on the display screen.) since the object relates to pixels.
Regarding claim 14:
 The method according to claim 1, has all of its limitations taught by Alyshev. Alyshev further teaches  wherein commonly processing the corresponding portion of the left image and the right image comprises storing a single pixel value for use in a corresponding pixel position in both the left and right images (Alyshev [0122] The rendering processes for left and right copies of a particular object may be substantially identical and need be done only once for both copies of the object.)(Alyshev [0106] The display items are rasterised into the pixel locations in display or buffer memory at 420.).
Regarding claim 15:
 The method according to claim 1, has all of its limitations taught by Alyshev. Alyshev further teaches  wherein separately processing the corresponding portion of the left image and the right image comprises storing separate left and right pixel values for a corresponding pixel position in the left and right images (Alyshev [0127] Based on such testing, the 3D effects module 1326 provides input to left- and right-eye view rendering processes 1330 and 1332 which, together with object type modules 1334 and rasteriser 1336, then render the complete left and right copies of the display frame into display memory 1338 or directly to 3D visual display 1340.)(Alyshev [0122] Whilst the left and right copy rendering processes 620L-626L and 620R-626R are shown as separate, parallel processes in FIG. 6, it will be appreciated that this representation of the processing is schematic.)(Alyshev [0106] The display items are rasterised into the pixel locations in display or buffer memory at 420.)(Alyshev [0232] The content of the frame buffer(s) includes the content of each of the left and right eye display views that are to be displayed via the applicable 3D display technology. Typically, the content of the frame buffer(s) is rendered into a screen buffer of the display device.)
Regarding claim 17:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Regarding claim 18:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 3, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alyshev U.S. Patent/PG Publication 20110050687 in view of Turner U.S. Patent/PG Publication 20110074925.
Regarding claim 3:
 The method according to claim 1, has all of its limitations taught by Alyshev. Alyshev further teaches  wherein the left data comprises  (Alyshev  [0034], [0038] The stereoscopic 3D effects include lateral offsets in the X-direction of the X/Y display plane to be applied when rendering left- and right-eye copies of display items at respective screen locations, such that selected 2D display items may be perceived by a viewer as being displaced along a Z-axis perpendicular to said X/Y plane.).
Alyshev does not teach  pixel values. In a related field of endeavor, Turner teaches:
wherein the left data comprises pixel values for the left image and the right data comprises pixel values for the right image (Turner [0017] Upon retrieval from the database, the layers may be reproduced as a corresponding left eye version of the layer and a corresponding right eye version of the layer. Further, the left eye layer and/or the right eye layer data and pixels is shifted by a pixel offset to achieve the desired 3-D effect for each layer of the image. Offsetting more or less of the x value of each pixel in an image feature of a layer creates more or less stereoscopic depth perception for that pixel. Thus, when two copies of an image feature are displayed with the image feature pixel offset, with appropriate viewing mechanisms, the viewer perceives more or less stereo depth depending on the amount of pixel offset.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to use pixel values as taught by Turner. The motivation for doing so would have been to determine if there is an offset and whether one or both need to be processed (Alyshev [0122] The rendering processes for left and right copies of a particular object may be substantially identical and need be done only once for both copies of the object.). Therefore it would have been obvious to combine Turner with Alyshev to obtain the invention.
Regarding claim 11:
 The method according to claim 1, has all of its limitations taught by Alyshev. Alyshev further teaches  further comprising maintaining, for each corresponding  (Alyshev  [0034], [0038] The stereoscopic 3D effects include lateral offsets in the X-direction of the X/Y display plane to be applied when rendering left- and right-eye copies of display items at respective screen locations, such that selected 2D display items may be perceived by a viewer as being displaced along a Z-axis perpendicular to said X/Y plane.).
Alyshev does not teach  pixel positions. In a related field of endeavor, Turner teaches:
further comprising maintaining, for each corresponding pixel position in the left image and the right image, a disparity status that indicates whether there is disparity between the left and right data associated with that pixel position (Turner [0017] Upon retrieval from the database, the layers may be reproduced as a corresponding left eye version of the layer and a corresponding right eye version of the layer. Further, the left eye layer and/or the right eye layer data and pixels is shifted by a pixel offset to achieve the desired 3-D effect for each layer of the image. Offsetting more or less of the x value of each pixel in an image feature of a layer creates more or less stereoscopic depth perception for that pixel. Thus, when two copies of an image feature are displayed with the image feature pixel offset, with appropriate viewing mechanisms, the viewer perceives more or less stereo depth depending on the amount of pixel offset.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to use pixel offsets as taught by Turner. The motivation for doing so would have been to determine if there is an offset and whether one or both need to be processed (Alyshev [0122] The rendering processes for left and right copies of a particular object may be substantially identical and need be done only once for both copies of the object.). Therefore it would have been obvious to combine Turner with Alyshev to obtain the invention.
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alyshev U.S. Patent/PG Publication 20110050687 in view of Howson U.S. Patent/PG Publication 20190188907.
Regarding claim 19:
Alyshev does not teach IC. In a related field of endeavor, Howson teaches:
A non-transitory computer readable storage medium having stored thereon a computer readable description of an integrated circuit that, when processed in an integrated circuit manufacturing system, causes the integrated circuit manufacturing system to manufacture a graphics processing module as claimed in claim 17. (Howson [0095] Further examples provide a computer readable storage medium having stored thereon a computer readable description of an integrated circuit that, when processed in an integrated circuit manufacturing system, causes the integrated circuit manufacturing system to manufacture a graphics processing system as described herein; an integrated circuit manufacturing system configured to manufacture a graphics processing system as described herein; and an integrated circuit manufacturing system comprising: a non-transitory computer readable storage medium having stored thereon a computer readable description of an integrated circuit that describes a graphics processing system; a layout processing system configured to process the integrated circuit description so as to generate a circuit layout description of an integrated circuit embodying the graphics processing system; and an integrated circuit generation system configured to manufacture the graphics processing system according to the circuit layout description, wherein the graphics processing system comprises the primitive block assembly module as described herein.).
The claim 17 limitations are a parallel version of claim 1. As such it is rejected under the same teachings.
Therefore, it would have been obvious before the effective filing date of the claimed invention to include the use of IC as taught by Howson. The motivation for doing so would have been that ICs are small, fast and cheap. Therefore it would have been obvious to combine Howson with Alyshev to obtain the invention.
Regarding claim 20:
Alyshev does not teach IC. In a related field of endeavor, Howson teaches:
 An integrated circuit manufacturing system comprising:  a non-transitory computer readable storage medium having stored thereon a computer readable dataset description of an integrated circuit that describes the graphics processing module as set forth in claim 17  a layout processing system configured to process the integrated circuit dataset description so as to generate a circuit layout description of the graphics processing module as set forth claim 17  and an integrated circuit generation system configured to manufacture the graphics processing module according to the circuit layout description (Howson [0095] Further examples provide a computer readable storage medium having stored thereon a computer readable description of an integrated circuit that, when processed in an integrated circuit manufacturing system, causes the integrated circuit manufacturing system to manufacture a graphics processing system as described herein; an integrated circuit manufacturing system configured to manufacture a graphics processing system as described herein; and an integrated circuit manufacturing system comprising: a non-transitory computer readable storage medium having stored thereon a computer readable description of an integrated circuit that describes a graphics processing system; a layout processing system configured to process the integrated circuit description so as to generate a circuit layout description of an integrated circuit embodying the graphics processing system; and an integrated circuit generation system configured to manufacture the graphics processing system according to the circuit layout description, wherein the graphics processing system comprises the primitive block assembly module as described herein.).
The claim 17 limitations are a parallel version of claim 1. As such it is rejected under the same teachings.
Therefore, it would have been obvious before the effective filing date of the claimed invention to include the use of IC as taught by Howson. The motivation for doing so would have been that ICs are small, fast and cheap. Therefore it would have been obvious to combine Howson with Alyshev to obtain the invention.
	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616